Citation Nr: 0707585	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation greater than 60 percent for a 
lumbar strain with degenerative joint disease and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1956.


This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision by the Roanoke, Virginia, 
Regional Office (RO), which denied a claim for a rating in 
excess of 40 percent for lumbar strain with degenerative 
joint disease; and entitlement to a total disability rating 
based on individual unemployability (TDIU).  

Service connection for a lumbar strain was initially granted 
in an October 1958 rating decision.  By rating action in May 
1999 the rating was increased to 40 percent.  The 
aforementioned rating action in February 2002 amended the 
description of the disability to include degenerative joint 
disease.

In August 2004 the Board remanded this case for additional 
development.  Subsequently by rating action in October 2006 a 
TDIU was granted effective from June 29, 2001.  This is a 
complete grant of this claim.  In addition, the RO increased 
the evaluation for the veteran's service-connected lumbar 
strain to 60 percent. In so doing, the disorder was 
recharacterized as lumbar strain with degenerative joint and 
disc disease. Since that rating is less than the maximum 
provided under the applicable criteria, it did not represent 
a complete grant of the benefit sought, and the appeal 
continued. AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

The veteran's lumbar disability is not characterized by 
either a vertebral fracture with cord involvement which 
renders the appellant bedridden, or by unfavorable ankylosis 
of the entire spine.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 60 percent for a lumbosacral strain with 
degenerative joint and disc disease have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5285, 5286 (2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5242, 5243 
(2006).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in August 2004 and May 
2006 VA letters, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated in an 
October 2006 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim. Hence, 
any questions regarding what effective date would be assigned 
are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.

Background
 
The veteran reported for a VA examination in October 2001 
with complaints of fatigability, stiffness, weakness, and a 
lack of endurance.  On physical examination the veteran would 
not bend, extend, or flex his back.  Notably, no fixed 
deformity was noted by the examiner.  X-ray studies did not 
reveal ankylosis.  The examiner did not diagnose ankylosis or 
evidence of a spinal cord injury.
 
A July 2003 report from the University of Virginia Health 
System noted evidence of spinal stenosis.  
 
A September 2004 examination conducted by private physician, 
FHS, noted chief complaints of back and leg pain.  Physical 
examination revealed a decreased range of motion.  Sensation 
was intact and lower extremity reflexes were symmetrical at 
1+.
 
A September 2004 VA lumbar X-ray revealed Basstrups disease 
of the spinous process with moderate lower lumbar facet 
hypertrophy and a possible fusion of the sacroiliac joints 
bilaterally.  
 
The records reflect regular VA outpatient clinic care for 
complaints of back pain.  None of this evidence shows any 
indication of a service connected vertebral fracture with 
cord involvement, or evidence of unfavorable ankylosis of the 
entire spine.  

At an April 2005 VA examination the veteran reported pain 
radiating down his right leg, stiffness and weakness of the 
back, and constant pain.  He walked unaided with a cane and 
estimated he could walk about 150 feet.  He could walk and 
transfer, feed himself, groom and bathe, use the toilet 
unaided, and, drive during daylight.  

Examination revealed tenderness at L3-L4.  There were no 
muscle spasms and the musculature was normal.  At worst range 
of lumbar motion was backward flexion to 70 degrees; 
extension to 15 degrees; right and left flexion to 10 
degrees; and left and right rotation to 20 degrees.  All 
motion was accompanied by some pain.  There was decreased 
pain and light touch throughout the right lower extremity. 
Lower extremity strength, reflexes, and pulses were 
bilaterally normal.  The examiner noted no decrease in the 
appellant's range of motion or joint function following 
repetitive use of joints.  The diagnosis was lumbar 
degenerative joint disease; lumbar spinal stenosis; and 
spinal mass, unknown etiology.

Criteria

The veteran essentially contends that the current evaluation 
assigned for his lumbar spine disorder does not accurately 
reflect the severity of that disability. Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2006).   Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in assigning the evaluation, and the evaluation of 
the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2006).   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

Under the criteria in effect when the veteran filed the claim 
for an increased evaluation, a 40 percent evaluation was the 
maximum schedular evaluation under Diagnostic Code 5295 for a 
lumbosacral strain, and a 60 percent evaluation represented 
the maximum schedular evaluation under Diagnostic Code 5293 
for intervertebral disc syndrome.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5286, a 100 percent evaluation was assignable 
for unfavorable ankylosis of the spine. A higher evaluation 
could also be assigned under Diagnostic Code 5285 for 
residuals of a fracture of the vertebrae with a 100 percent 
evaluation assignment for a fracture with cord involvement. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 
(2001).

The Board observes that effective September 23, 2002, the 
schedular criteria used to evaluate intervertebral disc 
syndrome were amended, and effective September 26, 2003, the 
schedular criteria used to evaluate all other spinal 
disorders were revised and amended. Under the September 23, 
2002, changes, intervertebral disc syndrome is evaluated 
based on either it's chronic neurological or orthopedic 
manifestations or on the total annual duration of 
incapacitating episodes, whichever would result in a higher 
evaluation. A 60 percent evaluation remained the highest 
schedular evaluation under Diagnostic Code 5293 based on the 
total annual duration of incapacitating episodes.

Chronic neurological manifestations under Diagnostic Code 
8520 for the sciatic nerve provide for evaluations of 10, 20, 
40, and 60 percent for incomplete paralysis that is described 
as mild, moderate, moderately severe and severe, with marked 
muscular atrophy, respectively.

Under the changes that became effective September 26, 2003, 
intervertebral disc syndrome is evaluated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
a higher evaluation. Under the evaluations for intervertebral 
disc syndrome, the 60 percent evaluation represents the 
highest evaluation for that disability. Under the general 
rating formula for diseases and injuries of the spine, a 100 
percent evaluation is for assignment for unfavorable 
ankylosis of the entire spine.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
and private medical records, including the report of the 
April 2005 VA examination. However, after reviewing the 
evidence the Board finds that an evaluation in excess of 60 
percent for the veteran's lumbosacral strain with 
degenerative joint and disc disease is not warranted. These 
records clearly show that the veteran's disability has not 
been characterized as a fracture of the vertebrae with cord 
involvement, or by ankylosis of the entire spine. The April 
2005 VA examination showed the veteran had significant motion 
in his lumbar spine, although there was some limitation of 
the range of motion due to pain and there was also fatigue, 
weakness, and lack of endurance on repeated use with only 
very mild neurological deficits. 

In the absence of evidence of ankylosis of the spine or a 
disability characterized as a fracture of the vertebrae with 
cord involvement, a higher schedular evaluation is not 
warranted under the criteria in effect when the veteran filed 
his claim for an increased evaluation for his lumbosacral 
spine disability.

The Board also finds that the criteria in effect, effective 
September 23, 2002, does not provide a basis for a higher 
evaluation for the veteran's disability as the lumbar spine 
disorder has not been characterized as a fracture of the 
vertebrae with cord involvement, and there is no evidence of 
ankylosis of the spine so as to permit higher evaluations 
under Diagnostic Codes 5285 or 5286. 
 
Also, the 60 percent evaluation represents the highest 
evaluation for the veteran's disability based on the total 
duration of incapacitating episodes.  The evidence does not 
demonstrate that evaluating chronic orthopedic and 
neurological manifestations would result in a higher 
evaluation. 
 
The April 2005 VA examination showed that while there was 
painful motion of the lumbar spine, neurological examination 
revealed normal motor function and muscle power. Therefore, 
even assuming that the veteran had a severe limitation of 
motion of the lumbar spine, thereby warranting a 40 percent 
evaluation under Diagnostic Code 5292, he is not shown to 
have neurological manifestations that would warrant a 
separate evaluation that when combined with the 40 percent 
evaluation for limitation of lumbar spine motion would 
warrant a higher overall evaluation. More specifically, in 
order to warrant an evaluation in excess of the currently 
assigned 60 percent evaluation under the criteria in effect 
in September 23, 2002, the 40 percent evaluation for 
limitation of lumbar spine motion would need to be combined 
with a 50 percent evaluation for neurological manifestations. 
See 38 C.F.R. § 4.25. Hence, an evaluation in excess of 60 
percent is not warranted based on the schedular criteria in 
effect, effective September 23, 2002.

Lastly, the Board finds that an evaluation in excess of the 
currently assigned 60 percent is not warranted under the 
schedular criteria that became effective September 26, 2003. 
VA examination does not demonstrate that the veteran had 
unfavorable ankylosis of the entire spine, so as to warrant a 
100 percent evaluation under the general rating formula for 
diseases and injuries of the spine. As previously indicated, 
the 60 percent evaluation represents the highest schedular 
evaluation under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes. Therefore, an 
evaluation in excess of the currently assigned 60 percent 
evaluation is not shown to be warranted under the criteria 
that became effective September 26, 2003.


ORDER

An evaluation in excess of 60 percent for lumbosacral strain 
with degenerative joint and disc disease is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


